Exhibit 10.03

FIFTH AMENDMENT TO REVOLVING CREDIT LOAN AND SECURITY AGREEMENT

- WORKING CAPITAL REVOLVING CREDIT LOAN

This Fifth Amendment to Revolving Credit Loan and Security Agreement (the “Fifth
Amendment”) is entered into effective the 30th day of June, 2015, by and among
FIFTH THIRD BANK, an Ohio banking corporation, having a mailing address of 201
East Kennedy Boulevard, Suite 1800, Tampa, Florida 33602 (the “Bank”), DEER
VALLEY FINANCIAL CORP., a Florida corporation, having its principal place of
business at 205 Carriage Street, Guin, Alabama 35563 (“DVFC”), DEER VALLEY
CORPORATION, a Florida corporation, having a mailing address of 3111 West
Dr. MLK Boulevard, Suite 100, Tampa, Florida 33607 (“DVC”), and DEER VALLEY
HOMEBUILDERS, INC., an Alabama corporation authorized to do business in the
State of Florida, having its principal place of business at 205 Carriage Street,
Guin, Alabama 35563 (“DVHI”), jointly and severally (collectively the
“Borrowers”), and DEER VALLEY HOME REPAIR SERVICES, INC., a Florida corporation,
having its mailing address at 205 Carriage Street, Guin, Alabama 35563 (the
“Guarantor”) and amends and modifies that certain Revolving Credit Loan and
Security Agreement dated October 14, 2009, as amended by Amendment dated
April 7, 2010, by Second Amendment dated October 14, 2011, by Third Amendment
dated April 18, 2012, and by Fourth Amendment dated September 11, 2013
(collectively “Loan Agreement”), as follows:

1. Terms. All of the capitalized terms in this Fifth Amendment shall have the
meanings as defined in the Loan Agreement.

2. Loan Renewal. The Bank has renewed the Loan in the amount of $3,000,000.00
(the “Renewal Loan”) as evidenced by a Renewal Revolving Credit Note dated
effective June 30, 2015 (the “Renewal Note”).

3. Loan and Note. The term “Loan” under the Loan Agreement is hereby modified to
include the Renewal Loan, and the term “Note” under the Loan Agreement is hereby
modified to reference the Renewal Note.

4. Borrowing Base. The definition of “Borrowing Base” in the Loan Agreement is
hereby deleted in its entirety and the following definition of Borrowing Base is
substituted in its place and stead:

“Borrowing Base” shall mean, at any date of determination thereof (which date of
determination shall be in the Bank’s sole discretion) an amount equal to the sum
of (a) 80% of Eligible Accounts Receivable, plus (b) 50% of Eligible Inventory
(based upon the lower of actual cost or market value with a maximum Inventory
Borrowing Base of $1,500,000.00) for DVHI only. The Bank has bargained for and
Borrower agrees and acknowledges that the Collateral not included in the
Borrowing Base is a cushion of collateral value in excess of the secured
advances under the Loan.



--------------------------------------------------------------------------------

5. Borrowing Base Certificate. The Borrowing Base Certificate is hereby revised
and restated as set forth in Exhibit “A” attached hereto.

6. Eligible Accounts Receivable. The definition of “Eligible Accounts
Receivable” in the Loan Agreement is hereby deleted in its entirety and the
following definition of Eligible Accounts Receivable is substituted in its place
and stead:

“Eligible Accounts Receivable” shall mean, at any date of determination thereof,
all Accounts Receivable of DVHI and DVFC: (a) which are bona fide, valid and
legally enforceable obligations of the account debtors in respect thereof, which
are unconditionally owing by such account debtors, and which do not represent
sales on consignment, sales on return or other similar understandings;
(b) which, except for the security interest in the Accounts Receivable granted
to the Bank, are solely owned by the Borrower, free and clear of any and all
mortgages, liens, security interests, encumbrances, claims or rights of others,
except sellers’ rights (if any) to reclaim goods under Uniform Commercial Code
Section 2-702; (c) which are not the subject of any defense, offset,
counterclaim or claim; (d) as to which no more than 90 days (or are 30 days past
due) shall have elapsed from the original date of the relevant invoice;
(e) those account debtors that do not have more than 25% of their respective
Accounts Receivable aged more than 90 days; (f) Accounts Receivable with respect
to a single account debtor whose total obligations owing does not exceed 20% of
all Eligible Accounts Receivable (not including Government Backed Agency
receivables); (g) as to which the account debtors are (1) solvent, going
concerns unaffiliated with any Borrower, and (2) reasonably satisfactory to the
Bank from a credit standpoint (the Bank’s satisfaction may be assumed unless the
Bank shall at any time advise the Borrower to the contrary).

7. Letter of Credit Fees. Section 2.2(h) of the Loan Agreement is hereby deleted
in its entirety and the following Section 2.2(h) is hereby substituted in its
place and stead:

“(h) Letter of Credit Fees. For each Letter of Credit issued by Bank hereunder,
Borrower shall pay to Bank, upon issuance, a fee equal to 250 basis points
(2.50%) multiplied by the face amount of such Letter of Credit, together with
Bank’s standard fees in effect during the issuance term of such Letter of Credit
(including, without limitation, any renewal or drawing fees).”

8. Consent and Waiver. Borrowers hereby consent to the foregoing and agrees that
the execution of this Fifth Amendment shall in no manner or way whatsoever
impair or otherwise adversely affect Borrowers’ liability to the Lender under
the Loan Documents or any other instrument set forth in the Recitals or herein,
all as modified by this Fifth Amendment.

9. Warranties. Borrowers hereby affirm and warrant that all of the warranties
made in the Loan Documents, and any other documents or instruments recited
herein or executed with respect thereto directly or indirectly, are true and
correct as of the date hereof and that Borrowers are not in default of any of
the foregoing nor aware of any

 

2



--------------------------------------------------------------------------------

default with respect thereto, and that Borrowers have no defenses or rights of
offset with respect to any indebtedness to the Bank. Borrowers hereby release
the Bank from any cause of action against it existing as of the date of
execution hereof. The rights and defenses being waived and released hereunder
include without limitation any claim or defense based on the Bank having charged
or collected interest at a rate greater than that allowed to be contracted for
by applicable law as changed from time to time, provided, however, in no event
shall such waiver and release be deemed to change or modify the terms of the
Loan Documents which provide that sums paid or received in excess of the maximum
rate of interest allowed to be contracted for by applicable law, as changed from
time to time, reduce the principal sum due, said provision to be in full force
and effect.

10. Cross Document Default. Any default under the terms and conditions of this
Fifth Amendment or of any instrument set forth herein or contemplated by this
Fifth Amendment shall be and is a default under every other instrument set forth
herein or contemplated by this Fifth Amendment.

11. Ratification. Except as modified by this Fifth Amendment, Borrowers hereby
ratify and confirm the continued validity and viability of all terms, conditions
and obligations set forth in the Loan Documents and all other instruments as
modified by this Fifth Amendment.

12. Severability. Whenever possible, each provision of this Fifth Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision hereof shall be prohibited or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity only, without invalidating the remainder of such
provision or of the remaining provisions of this Fifth Amendment.

13. Florida Contract. This Fifth Amendment shall be deemed a Florida contract
and shall be construed according to the laws of the State of Florida, regardless
of whether this Fifth Amendment is executed by certain of the parties hereto in
other states.

14. Time. Time is of the essence of this Fifth Amendment.

15. Cross-Default and Cross-Collateralization of Rate Management Agreements and
Rate Management Obligations. “Rate Management Agreement” means any agreement,
device or arrangement providing for payments which are related to fluctuations
of interest rates, exchange rates, forward rates, or equity prices, including,
but not limited to, dollar-denominated or cross-currency interest rate exchange
agreements, forward currency exchange agreements, interest rate cap or collar
protection agreements, forward rate currency or interest rate options, puts and
warrants, and any agreement pertaining to equity derivative transactions (e.g.,
equity or equity index swaps, options, caps, floors, collars and forwards),
including without limitation any ISDA Master Agreement between Borrower and
Lender or any affiliate of Fifth Third Bancorp, and any schedules, confirmations
and documents and other confirming evidence between the parties confirming
transactions thereunder, all whether now existing or hereafter arising, and in
each case as amended, modified or supplemented

 

3



--------------------------------------------------------------------------------

from time to time. “Rate Management Obligations” means any and all obligations
of Borrower to Lender or any affiliate of Fifth Third Bancorp, whether absolute,
contingent or otherwise and howsoever and whensoever (whether now or hereafter)
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefore), under or in connection with
(i) any and all Rate Management Agreements, and (ii) any and all cancellations,
buy-backs, reversals, terminations or assignments of any Rate Management
Agreement but not including those Excluded Rate Management Obligations. If
Borrower enters into a Rate Management Agreement, Borrower promises to promptly
pay all Rate Management Obligations, and perform all of the covenants and
obligations under the Rate Management Agreements. Any default under the Rate
Management Agreements or failure to pay the Rate Management Obligations when due
shall be a default under the Loan. The payment and performance of the Loan
Documents, the Rate Management Agreements and Rate Management Obligations are
all secured under the terms of the Loan Agreement, as amended by this Fifth
Amendment.

16. Binding Effect and Modification. This Fifth Amendment shall bind the
successors and assigns to the parties hereto and constitutes the entire
understanding of the parties, which may not be modified except in writing,
executed by all parties hereto in the same form as this Fifth Amendment.

17. Other Terms. Except as specifically modified and amended by the terms set
forth in this Fifth Amendment, all of the other terms, covenants, obligations
and conditions of the Loan Agreement shall remain in full force and effect.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[CONTINUED ON FOLLOWING PAGE]

 

4



--------------------------------------------------------------------------------

[FIFTH AMENDMENT TO REVOLVING CREDIT LOAN AND SECURITY AGREEMENT CONTINUED]

 

Entered into as of the day and year first above written.

 

WITNESSES:     BORROWERS:     DEER VALLEY HOMEBUILDERS, INC.,     an Alabama
corporation

 

    By:  

s/ Steve Lawler

Signature of Witness       John Steven Lawler,

 

      as its Chief Financial Officer and Secretary Print or type name of Witness
     

 

     

(CORPORATE SEAL)

Signature of Witness      

 

      Print or type name of Witness           DEER VALLEY CORPORATION,     a
Florida corporation

 

    By:  

s/ Steve Lawler

Signature of Witness       John Steven Lawler,

 

      as its Chief Financial Officer and Secretary Print or type name of Witness
     

 

     

(CORPORATE SEAL)

Signature of Witness      

 

      Print or type name of Witness           DEER VALLEY FINANCIAL CORP.,     a
Florida corporation

 

    By:  

s/ Steve Lawler

Signature of Witness       John Steven Lawler,

 

      as its Chief Financial Officer and Secretary Print or type name of Witness
     

 

     

(CORPORATE SEAL)

Signature of Witness      

 

      Print or type name of Witness      

[CONTINUED ON FOLLOWING PAGE]

 

5



--------------------------------------------------------------------------------

[FIFTH AMENDMENT TO REVOLVING CREDIT LOAN AND SECURITY AGREEMENT CONTINUED]

 

WITNESSES:     GUARANTOR:     DEER VALLEY HOME REPAIR SERVICES, INC., a Florida
corporation

 

    By:  

s/ Steve Lawler

Signature of Witness       John Steven Lawler,

 

      as its Chief Financial Officer and Secretary Print or type name of Witness
     

 

     

(CORPORATE SEAL)

Signature of Witness      

 

      Print or type name of Witness      

STATE OF ALABAMA

COUNTY OF                     

The foregoing instrument was acknowledged before me this      day of August,
2015, by John Steven Lawler, as Chief Financial Officer and Secretary of DEER
VALLEY HOMEBUILDERS, INC., an Alabama corporation, DEER VALLEY CORPORATION, a
Florida corporation, DEER VALLEY FINANCIAL CORP., a Florida corporation, and
DEER VALLEY HOME REPAIR SERVICES, INC., a Florida corporation, on behalf of the
corporations.

 

         

  Personally known    

 

 

  Driver’s License (St:        )     Notary Public

 

  Other Identification Produced      

 

     

 

 

 

      Print or type name of Notary        

(SEAL)

[CONTINUED ON FOLLOWING PAGE]

 

6



--------------------------------------------------------------------------------

[FIFTH AMENDMENT TO REVOLVING CREDIT LOAN AND SECURITY AGREEMENT CONTINUED]

 

WITNESSES:     BANK:     FIFTH THIRD BANK,     an Ohio banking corporation

 

    By:  

s/ Pat Bunting

Signature of Witness       Pat Bunting,

 

      as its Senior Vice President Print or type name of Witness      

 

     

(CORPORATE SEAL)

Signature of Witness      

 

      Print or type name of Witness      

STATE OF FLORIDA

COUNTY OF                     

The foregoing instrument was acknowledged before me this      day of August,
2015, by Pat Bunting, as Vice President of FIFTH THIRD BANK, an Ohio banking
corporation, on behalf of the Bank.

 

         

  Personally known     

 

 

  Florida Driver’s License      Notary Public

 

  Other Identification Produced       

 

      

 

 

 

       Print or type name of Notary         

(SEAL)

ATTACHMENTS:

Exhibit “A” - Revised Borrowing Base Certificate

 

7



--------------------------------------------------------------------------------

EXHIBIT “A”

BORROWING BASE CERTIFICATE

$3,000,000.00 RLOC

FIFTH THIRD BANK

201 East Kennedy Blvd., Suite 1800

Tampa, Florida 33602

Pursuant to the Loan and Security Agreement as amended, Borrower hereby
certifies, as of the above date, the following:

 

(A)   

Current Value of DVHI Inventory

      $      (B)   

Less: Ineligibles

      $                 (C)   

Net Amount of DVHI Inventory (A) Less (B)

      $      (D)   

50% of (C) Not To Exceed $1,500,000.00

      $      (E)   

Aggregate Amount of DVHI and DVFC Accounts Receivable

      $      (F)   

Less: Ineligibles

        

Accounts over 90 days (30 days past due)

   $                      

Accounts with Account Debtors (other than government agencies) having in excess
of 20% of total Eligible A/R (only enter amounts over 20% of total A/R
threshold)

   $           

Other (if applicable)

   $           

Total Ineligible

   $         (G)   

Net Amount of Eligible Accounts Receivable (E) Less (F)

      $      (H)   

80% of (G)

      $      (I)   

CURRENT BORROWING BASE:

      $        

(D) Plus (H)

      (J)   

The aggregate unpaid principal owed to Bank is:

      $        

Not to exceed maximum loan limit or (I) above

      (K)   

Availability (I) Less (J), Less all issued and outstanding Letters of Credit:

      $        

Not to exceed the maximum loan limit of $3,000,000.00

     

 

8



--------------------------------------------------------------------------------

The undersigned hereby certifies, represents, and warrants to FIFTH THIRD BANK
(the “Bank”) as follows:

1. All the representations and warranties contained in the Loan and Security
Agreement or in any other related loan document are true and correct on the date
hereof.

2. No event of default has occurred, or would result from the advance made in
connection herewith, that constitutes an Event of Default under the Loan and
Security Agreement or any other related document.

3. The description of Eligible Inventory and Eligible Accounts and the values
assigned thereto are true and correct in all material respects (see attached
inventory declaration and accounts receivable aging). DVHI is legal owner of the
inventory and the accounts receivable as identified above. We further certify
that the inventory is in good condition and that storage conditions are safe and
satisfactory for this type of inventory and does not include work in progress.

4. The aggregate unpaid principal balance of the Loan does not exceed the lesser
of the $3,000,000.00 (after taking into account issued and outstanding Letters
of Credit) Commitment or Borrowing Base.

This shall also certify that, for the month ending        , 20    , the Borrower
was in compliance with the following covenants contained in the Revolving Credit
Loan and Security Agreement between Bank and Borrower dated October 14, 2009, as
amended.

 

    

COVENANT

  

ACTUAL

  

COMPLIANCE

1.    Minimum Fixed Charge Coverage Ratio of not less than 1.20 to 1.00      

“Minimum Fixed Charge Coverage Ratio” is defined as Borrowers EBITDA plus rent
and operating lease payments, less cash taxes paid, distributions, dividends and
capital expenditures (other than Capital Expenditures financed with the proceeds
of purchase money Indebtedness or Capital Leases to the extent permitted
hereunder) and other extraordinary income for the twelve month period then
ending, to: (b) the consolidated sum of: (i) Borrowers interest expense; and,
(ii) all principal payments with respect to Indebtedness, including capital
leases and subordinated debt, that were paid or were due and payable by
Borrowers during the period, plus rent and operating lease expense incurred in
the same such period.

 

2.    Maintain a Debt to Tangible Net Worth Ratio of Not More than 3.00 to 1.00
     

“Debt to Tangible Net Worth Ratio” is defined as (1) (A) Total Liabilities of
Borrower, minus (B) Subordinated Debt, divided by (2) (A) Net Worth, plus
(B) Subordinated Debt, plus (C) Intangibles, minus (D) Related Party
Receivables.

 

9



--------------------------------------------------------------------------------

3.    Maintained minimum, unencumbered          Liquidity of $1,500,000.      

[BORROWING BASE CERTIFICATE SIGNATURE PAGE]

 

By:  

 

    By:  

 

Its:  

 

    Its:  

 

Date:               , 20         Date:               , 20    

 

10



--------------------------------------------------------------------------------

RENEWAL REVOLVING CREDIT NOTE

(the “Note”)

 

$3,000,000.00    Execution Date: August 5, 2015    Effective Date: June 30, 2015

 

 

FOR VALUE RECEIVED, the undersigned borrowers, DEER VALLEY FINANCIAL CORP., a
Florida corporation, DEER VALLEY CORPORATION, a Florida corporation and DEER
VALLEY HOMEBUILDERS, INC., an Alabama corporation, jointly and severally
(collectively the “Borrower”) promise to pay to the order of FIFTH THIRD BANK,
an Ohio banking corporation (the “Lender”), at 201 E. Kennedy Boulevard, Suite
1800, Tampa, Florida 33602, or at such other place as Lender may from time to
time designate in writing, with payment due as provided herein and in the
Revolving Credit Loan and Security Agreement dated October 14, 2009, as amended
by Amendment dated April 7, 2010, by Second Amendment dated effective
October 14, 2011, by Third Amendment dated April 18, 2012, by Fourth Amendment
dated September 11, 2013, and further amended by that certain Fifth Amendment to
Revolving Credit Loan and Security Agreement of even date herewith (collectively
the “Credit Agreement”), the principal sum not to exceed $3,000,000.00, or so
much thereof as has been disbursed for advances hereunder. This Note renews and
supersedes in its entirety that certain Renewal Revolving Credit Note dated
effective September 11, 2013, in the maximum principal amount of $3,000,000.00.

Interest.

(A) The principal sum outstanding shall bear interest at a floating rate per
annum equal to 2.50% in excess of the LIBOR Rate (the “Interest Rate”). “LIBOR”
shall mean a rate per annum (adjusted for the current maximum reserve rate
required to be maintained by Lender) effective on any Interest Rate
Determination Date, which is equal to the offered rate for deposits in U.S.
dollars for a one (1) month period, which rate appears on that page of Bloomberg
reporting service, or such similar service as determined by Lender, that
displays ICE Benchmark Administration Limited interest settlement rates for
deposits in U.S. Dollars, as of 11:00 a.m. (London, England time) on the
Interest Rate Determination Date; provided, that if no such offered rate appears
on such page, the rate used for such Interest Period will be the per annum rate
of interest determined by Lender to be the rate at which U.S. dollar deposits
for the Interest Period are offered to Lender in the London Inter-Bank market as
of 11:00 a.m. (London, England time), on the day that is two (2) business days
prior to the Interest Rate Determination Date. The term “Interest Rate
Determination Date” means the date this Note is closed and initially funded, and
the same day (or next Business Day thereafter) of each calendar month
thereafter. “Interest Period” shall mean a period of one (1) month, provided,
that (i) the initial Interest Period may be less than one month, depending on
the initial funding date, and (ii) no Interest Period shall extend beyond the
Maturity Date.

 

11



--------------------------------------------------------------------------------

(B) In addition, notwithstanding anything herein contained to the contrary, if,
prior to or during any period with respect to the LIBOR Rate, any change in law,
regulation or official directive, or in the interpretation thereof, by any
governmental body charged with the administration thereof, shall make it
unlawful for Lender to fund or maintain its funding in eurodollars of any
portion of the advance subject to the LIBOR Rate or otherwise to give effect to
Lender’s obligations as contemplated hereby: (i) Lender may, by written notice
to Borrower, declare Lender’s obligations in respect of the LIBOR Rate to be
terminated forthwith, and (ii) the LIBOR Rate with respect to Lender shall
forthwith cease to be in effect, and interest shall from and after such date be
calculated at the Prime Rate, and interest shall be paid on the first day of
each calendar month. Borrowers hereby agree to reimburse and indemnify Lender
from all increased costs or fees incurred by Lender subsequent to the date
hereof relating to the offering of rates of interest based upon the LIBOR Rate.
Borrower’s right to utilize LIBOR Rates as set forth in this Note shall be
terminated automatically if Lender, by telephonic notice, shall notify Borrowers
that 30-day LIBOR Rates are not readily available in the London InterBank
Offered Rate Market, or that, by reason of circumstances affecting such Market,
adequate and reasonable methods do not exist for ascertaining the rate of
interest applicable to such deposits. In such event, amounts outstanding
hereunder shall bear interest at a rate equal to Lender’s Prime Rate or such
other rate of interest as may be agreed to between Lender and Borrower.

(C) Notwithstanding any provision to the contrary in this Note, in no event
shall the interest rate charged on this Note exceed the maximum rate of interest
permitted under applicable state and/or federal usury law. Any payment of
interest that would be deemed unlawful under applicable law for any reason shall
be deemed received on account of, and will automatically be applied to reduce,
the principal sum outstanding and any other sums (other than interest) due and
payable to Lender under this Note, and the provisions hereof shall be deemed
amended to provide for the highest rate of interest permitted under applicable
law. All interest shall be computed on the basis of the actual number of days
elapsed over a year composed of 360 days. Interest shall accrue from the first
date that funds are advanced to Borrower until all sums due hereunder are paid
in full.

Payments. Principal and interest shall be due and payable as follows:

(A) To the extent accrued, interest only, as stated above, shall be payable
monthly commencing September 1, 2015, and continuing on the same day of each
month thereafter on the principal outstanding from time to time until the loan
maturity date at which time the outstanding indebtedness, whether principal,
accrued interest or otherwise, shall be due and payable in full.

(B) The principal amount evidenced hereby may be borrowed (and to the extent any
principal amount advanced hereunder is repaid by Borrower, such sum may be
borrowed again) until this Note is terminated. At no time, however, shall the
principal balance outstanding hereunder exceed $3,000,000.00.

 

13



--------------------------------------------------------------------------------

If any payment on this Note becomes due and payable on a Saturday, Sunday or
legal holiday under the laws of the State of Florida, the maturity thereof shall
be extended to the next succeeding business day and interest thereon shall be
payable at contract rate of interest during such extension.

As provided in the Credit Agreement, the Note is to be utilized by Borrower on a
revolving credit basis for acquisition of complimentary businesses, short-term
working capital needs, short term financing for the sale of retail units, as
well as a Letter of Credit facility utilized to support letters of credit issued
by Lender for the benefit of Borrower.

This Loan facility matures on July 1, 2017. If any letters of credit supported
by this Loan facility are redeemed, the amount so redeemed is due on demand in
accordance with the Credit Agreement. Upon the occurrence of any one or more of
the Events of Default specified in the Credit Agreement or in any other document
or instrument delivered in connection therewith and following notice and the
expiration of all cure periods (if any), all amounts then remaining unpaid on
this Note may be declared to be immediately due and payable. Advances under this
Note shall be requested by Borrower and evidenced as a debit to Borrower’s loan
account.

Borrower may repay all or part of the principal balance at any time without
penalty. Such prepayment shall be accompanied by payment of any unpaid interest
accrued to the time of such prepayment. All payments made hereunder shall at
Lender’s option first be applied to late charges, then to accrued interest, then
to principal. Permitted partial prepayments shall not affect or vary the duty of
Borrower to pay all obligations when due, and they shall not affect or impair
the right of Lender to pursue all remedies available to it hereunder, under the
security instruments securing this indebtedness, or under any other loan
documents or guaranty executed in connection herewith. Notwithstanding the
foregoing, any and all obligations of the Borrower to Lender under any Rate
Management Agreement must also be fully satisfied by the Borrower, prior to
release of any security pledged in support of the loan evidenced by this Note.

In the event that any payment of principal or interest is not made within ten
(10) days after the date when due hereunder, it is hereby agreed that the Lender
shall have the option of collecting five percent (5%) of the amount of each such
delinquent payment; provided, however, such late fee shall not apply to the lump
sum payment of the principal on the Maturity Date or the lump sum payment of
principal upon acceleration. Said late charge and/or interest shall be
immediately due and payable in full on demand by the Lender.

The “Default Interest Rate” shall be five percent (5%) per annum above the
contract interest rate set forth above, but not exceeding 18% per annum. Upon
default, the Default Interest Rate shall commence upon written notice to
Borrower. Upon a failure by Borrower to repay principal upon demand by Lender
made not less than ten (10) days after the date due hereunder, Lender may
declare the entire principal and interest then remaining unpaid to be
immediately due and payable without further notice

 

14



--------------------------------------------------------------------------------

or demand, and the entire unpaid principal balance shall bear interest at the
“Default Interest Rate”. In addition to the rights described in this paragraph,
Lender shall have the right to exercise all other rights or remedies provided by
law or at equity and shall specifically have the right to recover all damages
resulting from such default including, without limitation, the right to recover
the payment of all amounts owing to Lender. Exercise of any of these options
shall be without notice to Borrower, notice of such exercise being hereby
expressly waived.

The terms and provisions of this Note are to be governed by and construed under
the laws of the State of Florida and of the United States of America, and the
rules and regulations promulgated under the authority thereof. It is the intent
of this Note that such laws shall be interpreted in such a manner that after
default the maximum rate of interest charged under this Note not exceed the rate
allowed to be contracted for by applicable law as changed from time to time
which is applicable to this Note (hereinafter called the “Maximum Rate”).

In no event shall Lender have the right to charge or collect, nor shall Borrower
be required or obligated to pay, interest or payments in the nature of interest,
which would result in interest being charged or collected at a rate in excess of
the Maximum Rate. In the event that any payment which is interest or in the
nature of interest is made by Borrower or received by Lender which would result
in the rate of interest being charged or collected by the Lender being in excess
of the Maximum Rate, then the portion of any such payment which causes the rate
of interest being charged or collected by Lender exceed the Maximum Rate
(hereinafter called the “excess sum”) shall be credited as a payment of
principal. If Borrower notifies Lender in writing that Borrower elects to have
such excess sum returned to Borrower, such excess sum shall be returned to
Borrower. In the event that any such overcharge is discovered after this Note
has been paid in full, then the amount of such excess sum shall be returned to
Borrower together with interest thereon from the date such excess sum was paid
or collected at the same rate as was due Lender during such period under the
terms of this Note. All excess sums credited to principal shall be credited as
of the date paid to Lender.

Time is of the essence hereunder. In the event that this Note is collected by
law or through attorneys at law, or under advice therefrom, Borrower and any
other person liable for payment hereof, to the extent of such liability, hereby
agree to pay all costs of collection, including reasonable attorneys’ fees and
costs (including charges for paralegals and others working under the direction
or supervision of Lender’s attorneys) and all sales or use taxes thereon,
whether or not suit is brought, and whether incurred in connection with
collection, trial, appeal, bankruptcy or other creditor’s proceedings or
otherwise.

Borrower authorizes Lender, from time to time, to debit any account that
Borrower may have with Lender in the name of Borrower, for any payment of
principal or interest past due hereunder for the amount of such payment of
principal or interest. Exercise of this right shall be optional with Lender and
the provisions of this paragraph shall not be construed as releasing Borrower
from the obligation to make payments of principal or interest according to the
terms hereof. Borrower shall have no right of setoff against the Lender under
this Note or any instrument securing this Note.

 

15



--------------------------------------------------------------------------------

The remedies of Lender as provided herein shall be cumulative and concurrent,
and may be pursued singularly, successively, or together, at the sole discretion
of Lender. No act of omission or commission of Lender, including specifically
any failure to exercise any right, remedy or recourse, shall be deemed to be a
waiver or release of the same, such waiver or release to be effected only
through a written document executed by Lender and then only to the extent
specifically recited therein. A waiver or release with reference to any one
event shall not be construed as continuing, as a bar to, or as a waiver of
release of, any subsequent right, remedy or recourse as to a subsequent event.

 

16



--------------------------------------------------------------------------------

Borrower, for itself and its successors and assigns, hereby: (a) expressly
waives any presentment, demand for payment, notice of dishonor, protest, notice
of nonpayment or protest, all other forms of notice whatsoever, and diligence in
collection; (b) agrees that Lender, in order to enforce payment of this Note
against them shall not be required first to institute any suit or to exhaust any
of its remedies against any Borrower or any other person or party or to attempt
to realize on the collateral for this Note.

BORROWER AND ANY OTHER PERSON LIABLE FOR PAYMENT HEREOF, BY EXECUTING THIS NOTE
OR ANY OTHER DOCUMENT CREATING SUCH LIABILITY, WAIVE THEIR RIGHTS TO A TRIAL BY
JURY IN ANY ACTION WHETHER ARISING IN CONTRACT OR TORT, BY STATUTE OR OTHERWISE,
IN ANY WAY RELATED TO THIS NOTE. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
LENDER’S EXTENDING CREDIT TO BORROWER AND NO WAIVER OR LIMITATION OF LENDER’S
RIGHTS HEREUNDER SHALL BE EFFECTIVE UNLESS IN WRITING AND MANUALLY SIGNED ON
LENDER’S BEHALF.

Borrower acknowledges that the above paragraph has been expressly bargained for
by Lender as part of the loan evidenced hereby and that, but for Borrower’s
agreement and the agreement of any other person liable for payment hereof,
Lender would not have extended the loan for the term and with the interest rate
provided herein.

If more than one party shall execute this Note, the term “Borrower”, as used
herein, shall mean all parties signing this Note and each of them, who shall be
jointly and severally obligated hereunder. In this Note, whenever the context so
requires, the neuter gender includes the feminine and/or masculine, as the case
may be, and the singular number includes the plural.

Cross-Default and Cross-Collateralization of Rate Management Agreements and Rate
Management Obligations. “Rate Management Agreement” means any agreement, device
or arrangement providing for payments which are related to fluctuations of
interest rates, exchange rates, forward rates, or equity prices, including, but
not limited to, dollar-denominated or cross-currency interest rate exchange
agreements, forward currency exchange agreements, interest rate cap or collar
protection agreements, forward rate currency or interest rate options, puts and
warrants, and any agreement pertaining to equity derivative transactions (e.g.,
equity or equity index swaps, options, caps, floors, collars and forwards),
including without limitation any ISDA Master Agreement between Borrower and
Lender or any affiliate of Fifth Third Bancorp, and any schedules, confirmations
and documents and other confirming evidence between the parties confirming
transactions thereunder, all whether now existing or hereafter arising, and in
each case as amended, modified or supplemented from time to time. “Rate
Management Obligations” means any and all obligations of Borrower to Lender or
any affiliate of Fifth Third Bancorp, whether absolute, contingent or otherwise
and howsoever and whensoever (whether now or hereafter) created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefore), under or in connection with (i) any and
all Rate Management Agreements,

 

17



--------------------------------------------------------------------------------

and (ii) any and all cancellations, buy-backs, reversals, terminations or
assignments of any Rate Management Agreement. If Borrower enters into a Rate
Management Agreement, Borrower promises to promptly pay all Rate Management
Obligations, and perform all of the covenants and obligations under the Rate
Management Agreements. Any default under the Rate Management Agreements or
failure to pay the Rate Management Obligations when due shall be a default under
this Note. The payment and performance of this Note, the Rate Management
Agreements and Rate Management Obligations are all secured by the Credit
Agreement and other security agreements.

IN WITNESS WHEREOF, Borrower has caused this Note to be executed in its name on
the day and year first above written.

[Remainder of page intentionally left blank]

[CONTINUED ON FOLLOWING PAGE]

 

18



--------------------------------------------------------------------------------

[RENEWAL REVOLVING CREDIT NOTE CONTINUED

THE UNDERSIGNED ACKNOWLEDGES THAT THE LOAN EVIDENCED HEREBY IS FOR COMMERCIAL
PURPOSES ONLY AND NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES.

 

“BORROWER”

DEER VALLEY FINANCIAL CORP.,

a Florida corporation

By:  

 

  John Steven Lawler, as its   Chief Financial Officer and Secretary  

(CORPORATE SEAL)

DEER VALLEY CORPORATION,

a Florida corporation

By:  

 

  John Steven Lawler, as its   Chief Financial Officer and Secretary  

(CORPORATE SEAL)

DEER VALLEY HOMEBUILDERS, INC.,

an Alabama corporation

By:  

 

  John Steven Lawler, as its   Chief Financial Officer and Secretary  

(CORPORATE SEAL)

[CONTINUED ON FOLLOWING PAGE]

 

19



--------------------------------------------------------------------------------

[RENEWAL REVOLVING CREDIT NOTE CONTINUED

STATE OF ALABAMA

COUNTY OF                     

The foregoing instrument was acknowledged before me this      day of August,
2015, by John Steven Lawler as Chief Financial Officer and Secretary of DEER
VALLEY HOMEBUILDERS, INC., an Alabama corporation, DEER VALLEY CORPORATION, a
Florida corporation and DEER VALLEY FINANCIAL CORP., a Florida corporation, on
behalf of the corporations.

 

         

  Personally known    

 

 

  Driver’s License (St:        )     Notary Public

 

  Other Identification Produced      

 

     

 

 

 

      Print or type name of Notary        

(SEAL)

This instrument was made, executed and delivered outside the State of Florida
and no Florida Documentary Stamp Tax is due hereon in accordance with F.A.C.
12B-4.053(35)

 

20